 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   LILIANA HERNANDEZ, on behalf         No. 2:18-cv-02419 WBS EFB
     of herself and all others
13   similarly situated,                  No. 2:18-cv-02961 JAM AC
14               Plaintiff,
15        v.                              NON-RELATED CASE ORDER
16   AFSCME CALIFORNIA; AFSCME
     LOCAL 3299, as representative
17   of the class of all chapters
     and affiliates of AFSCME
18   California; THE REGENTS OF THE
     UNIVERSITY OF CALIFORNIA;
19   EDMUND G. BROWN, in his
     official capacity of Governor
20   of the State of California;
     XAVIER BECERRA, in his
21   official capacity as Attorney
     General of the State of
22   California; MARK GREGERSEN,
     ERIC BANKS, PRISCILLA WINSLOW,
23   ERICH SHINERS, and ARTHUR A.
     KRANTZ, in their official
24   capacities as chair and
     members of the California
25   Public Employment Relations
     Board,
26
                 Defendants.
27

28
                                      1
 1   TERRY C. COOLEY, on behalf of
     himself and all others
 2   similarly situated,
 3                Plaintiff,
 4        v.
 5   CALIFORNIA STATEWIDE LAW
     ENFORCEMENT ASSOCIATION;
 6   CALIFORNIA ASSOCIATION OF LAW
     ENFORCEMENT EMPLOYEES, as an
 7   individual defendant and as
     representative of the class of
 8   all affiliate associations of
     the California Statewide Law
 9   Enforcement Association,
     EDMUND G. BROWN, in his
10   official capacity of Governor
     of the State of California;
11   XAVIER BECERRA, in his
     official capacity as Attorney
12   General of the State of
     California; ERIC BANKS,
13   PRISCILLA WINSLOW, ERICH
     SHINERS, and ARTHUR A. KRANTZ,
14   in their official capacities
     as chair and members of the
15   California Public Employment
     Relations Board;
16
                  Defendants.
17

18                              ----oo0oo----

19             The court has received the Notice of Related Cases

20   concerning the above-captioned cases filed on November 14, 2018.

21   See Local Rule 123.   The court has, however, determined that it

22   is inappropriate to relate or reassign the cases at this time,

23   and therefore declines to do so.       This Order is issued for

24   informational purposes only and shall have no effect on the

25   status of the cases, including any previous Related (or Non-

26   Related) Case Order of this court.

27             IT IS SO ORDERED.

28
                                        2
 1   Dated:   November 19, 2018
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  3
